t c memo united_states tax_court ginn doose petitioner v commissioner of internal revenue respondent docket no 29738-08l filed date ginn doose pro_se catherine g chang for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action with respect to petitioner’s liabilities for and the issue for decision is whether the determination to proceed with a levy was an abuse_of_discretion all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time her petition was filed for many years she has been in an ongoing dispute with the internal_revenue_service irs about whether her tax_liability for had been determined correctly during petitioner was involved in bankruptcy proceedings she argues that the assessment of tax for that year was precluded by the bankruptcy and later barred by the statute_of_limitations during and petitioner’s wages as a sales associate at walmart were garnished to pay the disputed liability according to petitioner the levy for the tax finally terminated in date on her federal_income_tax returns for and petitioner deducted from her reported wages the amounts that had been garnished to pay the disputed liability for she claimed as withheld taxes amounts deducted from her wages for social_security and medicare as a result she claimed a refund for each year but the refunds were never paid based on the wages reported by petitioner’s employer and shown on forms and worksheets attached to each return the irs corrected petitioner’s reported tax_liability disallowing the deductions of garnished amounts and the claimed withholdings the amounts in dispute were assessed as mathematical errors for and a notice_of_deficiency was sent for petitioner contends that her mail has been tampered with since and that she did not receive the notice_of_deficiency or many of the notices mailed to her before and during the irs appeals process described below on date the irs sent to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to the corrected tax_liabilities for and petitioner denies that she received the notice but she did acknowledge receipt and respond to the notice in a form request for a collection_due_process or equivalent_hearing dated date although telephone calls and correspondence followed petitioner denies receiving much of the correspondence petitioner completed and faxed to the appeals_conferee financial information on a form 433-a collection information statement for wage earners and self-employed individuals the appeals_conferee reviewed the information and concluded applying national and local standards that petitioner had dollar_figure per month to pay toward her federal tax_liabilities and suggested that she request an installment_agreement by letter dated date petitioner insisted that the garnishments were illegal and that she wished to have the issue decided in court petitioner claimed in her date letter that she had filed suit against the irs and the attorney_general and that the suit was ordered to go to trial docket records of the u s district courts for the northern district of california and for the central district of california disclose that cases commenced in those courts by petitioner against defendants including government entities between and were closed as of date one case in the central district was pending but was not set for trial it was dismissed on date opinion during her communications with the appeals_conferee during pretrial proceedings during trial and in her posttrial brief petitioner has insisted that her tax was collected illegally and that she had a right to the deductions claimed on her and returns she has persisted in this claim notwithstanding being advised to the contrary by the appeals_conferee respondent’s counsel and the court during trial she insists on relitigating her dispute about although she has been advised repeatedly that the court lacks jurisdiction over issues involving that year the arguments that she makes in this case about the effect of the bankruptcy and the statute_of_limitations applicable to that year are patently lacking in merit we mention them only because she has rejected the rulings of other courts throughout the years in which her dispute with the irs has continued and we have no illusion that she will change her course in this case the errors in petitioner’s arguments are shown by the well- established authorities cited in respondent’s pretrial memorandum and ignored by petitioner the applicable authorities were summarized in chambers v commissioner tcmemo_2000_218 affd 17_fedappx_688 9th cir as follows it is well established that income from personal services must be included in the gross_income of the person who renders the services see 281_us_111 even if a taxpayer delivers the payor’s check to a third party before cashing the check income earned by the taxpayer for services rendered must be included in gross_income see 551_f2d_208 8th cir moreover if the taxpayer caused the check to be issued directly to the third party the taxpayer must include the compensation in gross_income see hicks v commissioner tcmemo_1982_200 affd 718_f2d_1110 9th cir lack of control_over the earnings does not justify exclusion of earnings from the employee’s gross_income used to pay an obligation of the employee see 69_tc_675 an employer’s payment of an obligation of the taxpayer is equivalent to the taxpayer’s receipt of the income in the amount_paid see 279_us_716 minor v commissioner tcmemo_1998_237 where the transfer of funds at least partially discharges a legal_obligation of the taxpayer the transfer is equivalent to receipt by the taxpayer see 311_us_112 the fact that the transfer is involuntary such as by garnishment has no significance see vorwald v commissioner tcmemo_1997_15 taxpayer was required to include in income as a distribution from his ira amounts transferred from his ira to his former spouse in a garnishment proceeding there is no reasonable dispute in this case concerning petitioners’ underlying liabilities when she requested a hearing under sec_6330 petitioner might have offered collection alternatives including the installment arrangement suggested by the appeals officer or an offer-in-compromise see sec_6330 if she had pursued such alternatives her ability to pay would have been considered and might have been negotiated see sec_6343 providing for release of a levy creating an economic hardship d providing for compromise depending on allowances for basic living_expenses although petitioner has suggested that she would suffer economic hardship and be unable to pay her basic living_expenses if the levy is allowed to proceed her pursuit of erroneous arguments has distracted her from a possibly meritorious issue and she has failed to establish her eligibility for relief on that ground cf vinatieri v commissioner t c ___ given her unrelenting pursuit of meritless arguments a remand in this case would not be productive to show an abuse_of_discretion petitioner must establish that the action of the appeals_conferee was arbitrary capricious or without foundation in fact or law see 129_tc_107 112_tc_19 it was not unreasonable for the appeals_conferee to send the notice_of_determination in response to petitioner’s persistence in her erroneous arguments and her refusal to address collection alternatives and we cannot conclude that there was an abuse_of_discretion in view of the foregoing decision will be entered for respondent
